Name: Council Regulation (EEC) No 1706/80 of 27 June 1980 amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7. 80 Official Journal of the European Communities No L 167/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1706/80 of 27 June 1980 amending Regulation (EEC) No 950/68 on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, costumes' of knitted or crocheted fabric or of fabric other than knitted or crocheted, falling respectively within subheadings 60.05 A II b) 4 gg) and 61.02 B II e) 3 ; whereas, moreover, the Danish text of the aforementioned tariff subheadings must be amended, HAS ADOPTED THIS REGULATION: Article 1 The Common Customs Tariff annexed to Regulation (EEC) No 950/68 shall be amended as follows : 1 . The following paragraph 3 shall be added to Part I, Section II, paragraph B : '3 . For the application of paragraph 1 , second indent, the expression "for use in civil aircraft" in all relevant subheadings ( 1 ) shall include goods for use in ground flying trainers for civil use.' 2 . The following additional notes shall be inserted in Chapter 60 : Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 and 113 thereof, Having regard to the proposal from the Commission, Whereas, under Agreements signed with third countries, and in particular pursuant to the 1979 Geneva Protocol and the 1979 Additional Protocol to the Geneva Protocol annexed to the General Agreement on tariffs and trade, and the Agreement on trade in civil aircraft, signed at the end of the multilateral trade negotiations 1973 to 1979, the Community has undertaken to eliminate certain customs duties on civil aircraft defined in Article 1 ( 1 ) (2 ) of the last-mentioned Agreement; whereas, in consequence, appropriate provisions were introduced on 1 January 1980, in Section II paragraph B of the preliminary provisions of the Common Customs Tariff annexed to Regulation (EEC) No 950/68 (*), as last amended by Regulation (EEC) No 1361/80 (2); Whereas it is advisable to specify in those provisions that they shall also apply to parts of ground flying trainers for civil use which fall within headings other than heading No 88.05 ; Whereas, in order to ensure uniform application of the Common Customs Tariff, it is necessary to define 'suits and co-ordinate suits' of knitted or crocheted fabric or of fabric other than knitted or crocheted, falling respectively within subheadings 60.05 A II b ) 4 ff) and 61.01 B V c), and 'suits and co-ordinate suits, and 'Additional Notes 1 . A. For the purposes of tariff subheading 60.05 A II b) 4 ff) "suits and co-ordinate suits" shall be considered to be sets of two or three knitted or crocheted garments comprising: (a) one of the following garments covering the lower part of the body:  trousers,  shorts, and (*) OJ No L 172, 22 . 7 . 1968 , p . 1 . ( 2) OJ No L 140, 5 . 6 . 1980, p . 9 . (b ) one or two of the following garments covering the upper part of the body: No L 167/2 Official Journal of the European Communities 1 . 7 . 80  jacket or blazer,  windcheater, waister jacket and the like,  shirt,  jersey, pullover, slip-over, waistcoat, twinset, cardigan or jumper,  tunic or other outer garment of tariff subheading 60.05 A II b) 4 11). All the components of a suit or co-ordinate suit must be of corresponding sizes and must be matched or co-ordinated as regards cut, material , colours , patterns or trimmings in such a way as to indicate clearly that they have been designed to be worn together by the same person. If a shirt forms the only upper garment of such a set it must furthermore have the same structure (same yarn, same knit) as the garment covering the lower part of the body. The term "suits and co-ordinate suits" shall also cover sets of jackets or blazers and trousers or shorts which neither match nor co-ordinate but whose corresponding sizes indicate clearly that they are intended to be worn together by the same person. B. Sets not covered by A, of which two or three components form a suit or co-ordinate suit within the meaning of this additional note, shall remain classified under subheading 60.05 A II b) 4 ff) provided that the sets derive their essential character from these components .  blouse or shirt-blouse,  jersey, pullover, slip-over, waistcoat, twinset, cardigan or jumper,  tunic or other outer garment of tariff subheading 60.05 A II b) 4 11 ). All the components of a suit, co-ordinate suit or costume must be of corresponding sizes and must be matched or co-ordinated as regards cut, material, colours, patterns or trimmings in such a way as to indicate clearly that they have been designed to be worn together by the same person. If a blouse or shirt-blouse forms the only upper garment of such a set it must furthermore have the same structure (same yarn, same knit) as the garment covering the lower part of the body. The term "suits and co-ordinate suits, and costumes" also covers sets of jackets or blazers and trousers, shorts, skirts or divided skirts which neither match nor co-ordinate but whose corresponding sizes indicate clearly that they are intended to be worn together by the same person. B. Sets not covered by A, of which two or three components form a suit, a co-ordinate suit or costume within the meaning of this additional note, shall remain classified under subheading 60.05 A II b) 4 gg) provided that the sets derive their essential character from these components .' 3 . The following additional notes shall be inserted in Chapter 61 : 'Additional Notes 1 ; A. For the purposes of tariff subheadings 61.01 B V c) "suits and co-ordinate suits" shall be considered to be sets of two or three garments (other than knitted or crocheted garments) comprising : (a) one of the following garments covering the lower part of the body:  trousers,  shorts, and (b) one or two of the following garments covering the upper part of the body:  jacket or blazer,  windcheater, waister jacket and the like,  shirt, 2 . A. For the purposes of tariff subheading 60.05 A II b ) 4 gg) " suits and co-ordinate suits , and costumes" shall be considered to be sets of two or three knitted or crocheted garments comprising : (a) one of the following garments covering the lower part of the body:  trousers,  shorts,  skirt or divided skirt, and (b ) one or two of the following garments covering the upper part of the body:  jacket or blazer,  windcheater, waister jacket and the like, 1 . 7 . 80 Official Journal of the European Communities No L 167/3  waistcoat, tunic or other outer garment of tariff subheading 61.01 BVg). All the components of a suit or co-ordinate suit must be of corresponding sizes and must be matched or co-ordinated as regards cut, material, colours, patterns or trimmings in such a way as to indicate clearly that they have been designed to be worn together by the same person. If a shirt forms the only upper garment of such a set it must furthermore have the same structure (same yarn, same weave, etc.) as the garment covering the lower part of the body.  blouse or shirt-blouse,  waistcoat, tunic or other outer garment of tariff subheading 61.02 B II e) 9. All the components of a suit, co-ordinate suit or costume must be of corresponding sizes and must be matched or co-ordinated as regards cut, material, colours, patterns or trimmings in such a way as to indicate clearly that they have been designed to be worn together by the same person. If a blouse or shirt-blouse forms the only upper garment of such a set it must furthermore have the same structure ( same yarn, same weave, etc.) as the garment covering the lower part of the body. The term "suits and co-ordinate suits, and costumes" also covers sets of jackets or blazers and trousers, shorts, skirts or divided skirts which neither match nor co-ordinate but whose corresponding sizes indicate clearly that they are intended to be worn together by the same person. B. Sets not covered by A, of which two or three components form a suit, co-ordinate suit or costume within the meaning of this additional note, shall remain classified under subheading 61.02 B II e) 3 provided that the sets derive their essential character from these components .' 4 . In the Danish version the wording of subheadings 60.05 A II b ) 4 ff) and 61.01 BV c) on the one hand, and subheadings 60.05 A II b ) 4 gg) and 61.02 B II e) 3 on the other hand, shall be replaced respectively by the following: tariff subheadings 60.05 A II b ) 4 ff) and 61.01 B V c): The term "suits and co-ordinate suits" also covers sets of jackets or blazers and trousers or shorts which neither match nor co-ordinate but whose corresponding sizes indicate clearly that they are intended to be worn together by the same person. B. Sets not covered by A, of which two or three components form a suit or co-ordinate suit within the meaning of this additional note, shall remain classified under subheading 61.01 B V c) provided that the sets derive their essential character from these components. 2 . A. For the purposes of tariff subheading 61.02 B II e) 3 "suits and co-ordinate suits, and costumes" shall be considered to be sets of two or three garments (other than knitted or crocheted garments) comprising: 'Habitter og kombinerede sÃ ¦t (undtagen skisÃ ¦t), til mÃ ¦nd og drenge';( a ) one of the following garments coveringthe lower part of the body:  trousers,  shorts,  skirt or divided skirt, and tariff subheadings 60.05 A II b) 4 gg) and 61.02 B II e ) 3 : 'Dragter og kombinerede sÃ ¦t (undtagen skisÃ ¦t), til kvinder, piger om smÃ ¥bÃ ¸rn'. (b) one or two of the following garments covering the upper part of the body:  jacket or blazer,  windcheater, waister-jacket and the like, Article 2 This Regulation shall enter into force on 1 July 1980. No L 167/4 Official Journal of the European Communities 1 . 7 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1980. For the Council The President A. SARTI